Citation Nr: 0822752	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-07 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back 
disability, described as degenerative disc disease of the 
lumbar spine, L5-S1, status most multilevel fusion.

2.  Entitlement to service connection for skin disability, 
described as fungus infection of the hands and feet. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from May 1980 to May 
1985.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2003, a 
statement of the case was issued in February 2005, and a 
substantive appeal was received in March 2005.  In his 
substantive appeal, the veteran requested a Board hearing at 
the RO.  However, in a subsequent June 2005 statement, the 
veteran withdrew his request. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
low back disability.  Service medical records showed that in 
October 1982, the veteran complained of low back pain that 
increased with bending and lifting.  A subsequent October 
1982 medical record showed that the low back pain had not 
been relieved since the previous visit.  Further, a March 
1983 service medical record indicated that the veteran 
complained of low back pain for one night.  Post service 
private treatment records showed that the veteran has been 
diagnosed with degenerative disc disease of the lumbar spine 
and has undergone multiple surgeries for his low back.  The 
veteran has indicated that while in service, he was required 
to attach 150 pound melamine sheets to block walls, which 
injured his back.  He has further stated that his back pain 
has gotten progressively worse since service.  Recent Federal 
Circuit Court decisions have found that lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Therefore, based on the 
evidence of low back pain in service as well as the veteran's 
lay statements, the Board finds that a VA examination should 
be afforded to determine the etiology of the veteran's 
current low back disability.  See 38 C.F.R. § 3.159(c)(4). 

Further, the present appeal also includes the issue of 
service connection for skin disability.  A January 1983 
service medical record showed that the veteran complained of 
ring worm for 48 hours and the assessment was tinea of right 
fifth finger.  In April 1984, the veteran was diagnosed with 
tinea of the hands and nails.  Further, a February 1985 
service medical record showed fungus of the fingernails of 
the right hand.  The assessment was assumed  fungal rash.  
Thus, the Board also finds that the veteran should be 
afforded a VA examination to determine the etiology of any 
currently manifested skin disability.  See 38 C.F.R. 
§ 3.159(c)(4).

The Board recognizes that the veteran has identified several 
private doctors who have treated him for his disabilities.  
Significantly, the veteran indicated treatment by a Dr. 
Pluche for his low back since 1989.  The record shows that 
the RO has requested all records identified by the veteran, 
including sending a request to Dr. Pluche in February 2003.  
However, while it seems that the RO has received most private 
medical records identified, it appears that there has been no 
response from Dr. Pluche.  Nevertheless, given the possible 
significance of these records and the fact that only one 
request has been made, the Board finds that in light of the 
need to remand this case for VA examinations, the RO should 
take additional steps to obtain the medical records from Dr. 
Pluche. 

Moreover, in an April 2008 statement, the veteran stated that 
he had recently had a third surgery on his back in September 
2007.  As the medical records associated with this surgery 
are not of record, the Board finds that the RO should take 
appropriate steps to obtain these records.  

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Since the Board is remanding 
this case for other matters, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess/Hartman.  

The Board also noted that in his April 2008 statement, the 
veteran expressed confusion as to which medical records the 
RO had received.  In the VCAA notice, the RO should clearly 
list the medical records it has received and notify the 
veteran of the records it has not been able to obtain, such 
as the most recent records from Dr. Albertson as well as all 
records from Drs. Bakshandeh and Geryl.  
 
Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  In the VCAA notice, the RO 
should clearly list the medical records 
it has received and notify the veteran of 
the records it has not been able to 
obtain, such as the most recent records 
from Dr. Albertson as well as all records 
from Drs. Bakshandeh and Geryl

2.  The RO should take additional steps 
to obtain copies of all medical records 
for the veteran from Dr. Pluche.  If 
these records are unavailable, it should 
be noted in the claims file. 

3.  The RO should take appropriate steps 
to obtain the medical records associated 
with the veteran's September 2007 back 
surgery. 

4.  The veteran should be scheduled for 
an appropriate  VA examination to 
determine the nature, extent and etiology 
of any currently manifested low back 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current low back 
disability is related to service.  

5.  The veteran should be scheduled for 
an appropriate  VA examination to 
determine the nature, extent and etiology 
of any currently manifested skin 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims file, the examiner should clearly 
delineate whether the veteran has a 
current skin disability.  If so, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current skin disability is 
related to service.  

6.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



